TOOL FOR USE IN PROVIDING A SEAL ON
A TUBE END TO ALLOW A PRESSURE TEST



This action is in response to the Applicant’s amendment dated Jan. 14, 2021.


EXAMINER’S COMMENT

In response to the drawing objection set forth in the last Office Action (Dec. 03, 2020), the Applicant’s amendment to the specification is noted. As such, the drawing objection has been overcome and the drawings filed on March 22, 2019 have now been approved.


EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. This amendment was authorized by the Applicant’s Representative, Theodore W. Olds III, in a telephone conversation on Feb. 17, 2021. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

CLAIMS

Cancel non-elected/withdrawn claims 1 - 14.


REASONS FOR ALLOWANCE

Claims 18 and 21 - 25 have been allowed.

Independent claim 18 has been found to be allowable over the prior art because the prior art fails to teach or suggest a tool for use in providing a seal on a tube end to allow a pressure test comprising:
a lever that rotates an actuation structure relative to a cam surface,
such that a link for moving the plug is caused to move axially by rotation of the actuation structure to cause the plug to move into and out of an opening on the structure to be tested,
in combination with the remaining limitations as claimed.

Claims 21 - 24 have been found to be allowable due to, at least, the claims’ dependency on claim 18.


Independent claim 25 has been found to be allowable over the prior art because the prior art fails to teach or suggest a tool for use in providing a seal on a tube end to allow a pressure test comprising:
a lever that rotates the actuation structure and causes the actuation structure to move a portion on an end of an actuator link to cause the plug to move axially,
such that the actuator link extends to a mount which mounts the plug and the actuator link receives a ball mount associated with the plug wherein the plug moves as the actuator link moves,
in combination with the remaining limitations of the claim.


CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.







/Eric S. McCall/Primary Examiner, Art Unit 2856